DEED OF LEASE By and Between METROPARK 7 LLC, a Delaware limited liability company ("Landlord") and VSE CORPORATION, a Delaware corporation ("Tenant") ***** Metropark 7 6348 Walker Lane Springfield, Virginia DEED OF LEASE THIS DEED OF LEASE (this "Lease") is made as of the 4th day of November,2009 (the "Effective Date"), by and between METROPARK 7 LLC, a Delaware limited liability company ("Landlord") and VSE CORPORATION, a Delaware corporation ("Tenant"), who agree as follows: 1. 1.BASIC LEASE TERMS. The following terms shall have the following meanings in this Lease: a. Premises: The entire rentable area of the Building comprising approximately 94,280 rentable square feet of space as outlined on the floor plans attached hereto as Exhibit A-1. b. Building: The building and related improvements described in the Base Building Plans (hereinafter defined) and located, or to be located, on the land (the "Land") described on Exhibit A-2 attached hereto. c. Commencement Date: The date on which Landlord shall deliver possession of the Premises to Tenant with the Landlord Work (hereinafter defined) being Substantially Complete (hereinafter defined); provided, however, in the event that the date on which the Landlord Work is Substantially Complete (the "Substantial Completion Date")is a date prior to October 31, 2011, the Commencement Date shall be the earlier of (i) October 31, 2011, or (ii) two (2) business days following Tenant’s request for delivery of the Premises, it being understood and agreed that the Commencement Date shall not occur prior to October 31, 2011 unless Tenant requests delivery of the Premises prior to such date. d. Rent Commencement Date: The earlier of the following dates: (i) May 1, 2012, or (ii) the date on which Tenant first occupies fifty percent (50%) or more of the rentable area of the Premises for the conduct of Tenant's business; subject to adjustment as provided in this Lease. e. Term: The period commencing on the Commencement Date and ending on the date (the "Lease Expiration Date") which is the last day of the fifteenth (15th) Lease Year, unless earlier terminated or extended in accordance with the terms of this Lease. f. Initial Annual Base Rent: $39.00 per rentable square foot per annum, subject to adjustment as provided in this Lease. g. Base Year: The period commencing on the Rent Commencement Date and ending on the first anniversary of the Rent Commencement Date. h. Tenant’s Pro Rata Share 100% i. Address for Notices: To Landlord: METROPARK 7 LLC c/o ING Clarion 601 – 13th Street, N.W.
